
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3406
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To restore the intent and protections of
		  the Americans with Disabilities Act of 1990.
	
	
		1.Short titleThis Act may be cited as the
			 ADA Amendments Act of
			 2008.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)in enacting the Americans with Disabilities
			 Act of 1990 (ADA), Congress intended that the Act provide a clear and
			 comprehensive national mandate for the elimination of discrimination against
			 individuals with disabilities and provide broad coverage;
				(2)in enacting the ADA, Congress recognized
			 that physical and mental disabilities in no way diminish a person’s right to
			 fully participate in all aspects of society, but that people with physical or
			 mental disabilities are frequently precluded from doing so because of
			 prejudice, antiquated attitudes, or the failure to remove societal and
			 institutional barriers;
				(3)while Congress expected that the definition
			 of disability under the ADA would be interpreted consistently with how courts
			 had applied the definition of a handicapped individual under the Rehabilitation
			 Act of 1973, that expectation has not been fulfilled;
				(4)the holdings of the Supreme Court in Sutton
			 v. United Air Lines, Inc., 527 U.S. 471 (1999) and its companion cases have
			 narrowed the broad scope of protection intended to be afforded by the ADA, thus
			 eliminating protection for many individuals whom Congress intended to
			 protect;
				(5)the holding of the Supreme Court in Toyota
			 Motor Manufacturing, Kentucky, Inc. v. Williams, 534 U.S. 184 (2002) further
			 narrowed the broad scope of protection intended to be afforded by the
			 ADA;
				(6)as a result of these Supreme Court cases,
			 lower courts have incorrectly found in individual cases that people with a
			 range of substantially limiting impairments are not people with
			 disabilities;
				(7)in particular, the Supreme Court, in the
			 case of Toyota Motor Manufacturing, Kentucky, Inc. v. Williams, 534 U.S. 184
			 (2002), interpreted the term substantially limits to require a
			 greater degree of limitation than was intended by Congress; and
				(8)Congress finds that the current Equal
			 Employment Opportunity Commission ADA regulations defining the term
			 substantially limits as significantly restricted are
			 inconsistent with congressional intent, by expressing too high a
			 standard.
				(b)PurposesThe purposes of this Act are—
				(1)to carry out the ADA’s objectives of
			 providing a clear and comprehensive national mandate for the elimination
			 of discrimination and clear, strong, consistent, enforceable
			 standards addressing discrimination by reinstating a broad scope of
			 protection to be available under the ADA;
				(2)to reject the requirement enunciated by the
			 Supreme Court in Sutton v. United Air Lines, Inc., 527 U.S. 471 (1999) and its
			 companion cases that whether an impairment substantially limits a major life
			 activity is to be determined with reference to the ameliorative effects of
			 mitigating measures;
				(3)to reject the Supreme Court’s reasoning in
			 Sutton v. United Air Lines, Inc., 527 U.S. 471 (1999) with regard to coverage
			 under the third prong of the definition of disability and to reinstate the
			 reasoning of the Supreme Court in School Board of Nassau County v. Arline, 480
			 U.S. 273 (1987) which set forth a broad view of the third prong of the
			 definition of handicap under the Rehabilitation Act of 1973;
				(4)to reject the standards enunciated by the
			 Supreme Court in Toyota Motor Manufacturing, Kentucky, Inc. v. Williams, 534
			 U.S. 184 (2002), that the terms substantially and
			 major in the definition of disability under the ADA need to
			 be interpreted strictly to create a demanding standard for qualifying as
			 disabled, and that to be substantially limited in performing a major
			 life activity under the ADA an individual must have an impairment that
			 prevents or severely restricts the individual from doing activities that are of
			 central importance to most people’s daily lives;
				(5)to convey congressional intent that the
			 standard created by the Supreme Court in the case of Toyota Motor
			 Manufacturing, Kentucky, Inc. v. Williams, 534 U.S. 184 (2002) for
			 substantially limits, and applied by lower courts in numerous
			 decisions, has created an inappropriately high level of limitation necessary to
			 obtain coverage under the ADA, to convey that it is the intent of Congress that
			 the primary object of attention in cases brought under the ADA should be
			 whether entities covered under the ADA have complied with their obligations,
			 and to convey that the question of whether an individual’s impairment is a
			 disability under the ADA should not demand extensive analysis; and
				(6)to express Congress’ expectation that the
			 Equal Employment Opportunity Commission will revise that portion of its current
			 regulations that defines the term substantially limits as
			 significantly restricted to be consistent with this Act, including
			 the amendments made by this Act.
				3.Codified findingsSection 2(a) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101) is amended—
			(1)by amending paragraph (1) to read as
			 follows:
				
					(1)physical or mental disabilities in no way
				diminish a person’s right to fully participate in all aspects of society, yet
				many people with physical or mental disabilities have been precluded from doing
				so because of discrimination; others who have a record of a disability or are
				regarded as having a disability also have been subjected to
				discrimination;
					;
				
			(2)by striking paragraph (7); and
			(3)by redesignating paragraphs (8) and (9) as
			 paragraphs (7) and (8), respectively.
			4.Disability defined and rules of
			 construction
			(a)Definition of disabilitySection 3 of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12102) is amended to read as
			 follows:
				
					3.Definition of disabilityAs used in this Act:
						(1)DisabilityThe term disability means,
				with respect to an individual—
							(A)a physical or mental impairment that
				substantially limits one or more major life activities of such
				individual;
							(B)a record of such an impairment; or
							(C)being regarded as having such an impairment
				(as described in paragraph (3)).
							(2)Major life activities
							(A)In generalFor purposes of paragraph (1), major life
				activities include, but are not limited to, caring for oneself, performing
				manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,
				bending, speaking, breathing, learning, reading, concentrating, thinking,
				communicating, and working.
							(B)Major bodily functionsFor purposes of paragraph (1), a major life
				activity also includes the operation of a major bodily function, including but
				not limited to, functions of the immune system, normal cell growth, digestive,
				bowel, bladder, neurological, brain, respiratory, circulatory, endocrine, and
				reproductive functions.
							(3)Regarded as having such an
				impairmentFor purposes of
				paragraph (1)(C):
							(A)An individual meets the requirement of
				being regarded as having such an impairment if the individual
				establishes that he or she has been subjected to an action prohibited under
				this Act because of an actual or perceived physical or mental impairment
				whether or not the impairment limits or is perceived to limit a major life
				activity.
							(B)Paragraph (1)(C) shall not apply to
				impairments that are transitory and minor. A transitory impairment is an
				impairment with an actual or expected duration of 6 months or less.
							(4)Rules of construction regarding the
				definition of disabilityThe
				definition of disability in paragraph (1) shall be construed in
				accordance with the following:
							(A)The definition of disability in this Act
				shall be construed in favor of broad coverage of individuals under this Act, to
				the maximum extent permitted by the terms of this Act.
							(B)The term substantially limits
				shall be interpreted consistently with the findings and purposes of the ADA
				Amendments Act of 2008.
							(C)An impairment that substantially limits one
				major life activity need not limit other major life activities in order to be
				considered a disability.
							(D)An impairment that is episodic or in
				remission is a disability if it would substantially limit a major life activity
				when active.
							(E)(i)The determination of whether an impairment
				substantially limits a major life activity shall be made without regard to the
				ameliorative effects of mitigating measures such as—
									(I)medication, medical supplies, equipment, or
				appliances, low-vision devices (which do not include ordinary eyeglasses or
				contact lenses), prosthetics including limbs and devices, hearing aids and
				cochlear implants or other implantable hearing devices, mobility devices, or
				oxygen therapy equipment and supplies;
									(II)use of assistive technology;
									(III)reasonable accommodations or auxiliary aids
				or services; or
									(IV)learned behavioral or adaptive neurological
				modifications.
									(ii)The ameliorative effects of the mitigating
				measures of ordinary eyeglasses or contact lenses shall be considered in
				determining whether an impairment substantially limits a major life
				activity.
								(iii)As used in this subparagraph—
									(I)the term ordinary eyeglasses or
				contact lenses means lenses that are intended to fully correct visual
				acuity or eliminate refractive error; and
									(II)the term low-vision devices
				means devices that magnify, enhance, or otherwise augment a visual
				image.
									.
			(b)Conforming amendmentThe Americans with Disabilities Act of 1990
			 (42 U.S.C. 12101 et seq.) is further amended by adding after section 3 the
			 following:
				
					4.Additional definitionsAs used in this Act:
						(1)Auxiliary aids and servicesThe term auxiliary aids and
				services includes—
							(A)qualified interpreters or other effective
				methods of making aurally delivered materials available to individuals with
				hearing impairments;
							(B)qualified readers, taped texts, or other
				effective methods of making visually delivered materials available to
				individuals with visual impairments;
							(C)acquisition or modification of equipment or
				devices; and
							(D)other similar services and actions.
							(2)StateThe term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				Guam, American Samoa, the Virgin Islands of the United States, the Trust
				Territory of the Pacific Islands, and the Commonwealth of the Northern Mariana
				Islands.
						.
			(c)Amendment to the table of
			 contentsThe table of
			 contents contained in section 1(b) of the Americans with Disabilities Act of
			 1990 is amended by striking the item relating to section 3 and inserting the
			 following items:
				
					
						Sec. 3. Definition of
				disability.
						Sec. 4. Additional
				definitions.
					
					.
			5.Discrimination on the basis of
			 disability
			(a)On the basis of disabilitySection 102 of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12112) is amended—
				(1)in subsection (a), by striking with
			 a disability because of the disability of such individual and inserting
			 on the basis of disability; and
				(2)in subsection (b) in the matter preceding
			 paragraph (1), by striking discriminate and inserting
			 discriminate against a qualified individual on the basis of
			 disability.
				(b)Qualification standards and tests related
			 to uncorrected visionSection
			 103 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12113) is amended
			 by redesignating subsections (c) and (d) as subsections (d) and (e),
			 respectively, and inserting after subsection (b) the following new
			 subsection:
				
					(c)Qualification standards and tests related
				to uncorrected visionNotwithstanding section 3(4)(E)(ii), a
				covered entity shall not use qualification standards, employment tests, or
				other selection criteria based on an individual’s uncorrected vision unless the
				standard, test, or other selection criteria, as used by the covered entity, is
				shown to be job-related for the position in question and consistent with
				business
				necessity.
					.
			(c)Conforming amendments
				(1)Section 101(8) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12111(8)) is amended—
					(A)in the paragraph heading, by striking
			 with a
			 disability; and
					(B)by striking with a
			 disability after individual both places it
			 appears.
					(2)Section 104(a) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12114(a)) is amended by striking the
			 term qualified individual with a disability shall and
			 inserting a qualified individual with a disability shall.
				6.Rules of construction
			(a)Title V of the Americans with Disabilities
			 Act of 1990 (42 U.S.C. 12201 et seq.) is amended—
				(1)by adding at the end of section 501 the
			 following:
					
						(e)Benefits under state worker’s compensation
				lawsNothing in this Act
				alters the standards for determining eligibility for benefits under State
				worker’s compensation laws or under State and Federal disability benefit
				programs.
						(f)Fundamental alterationNothing in this Act alters the provision of
				section 302(b)(2)(A)(ii), specifying that reasonable modifications in policies,
				practices, or procedures shall be required, unless an entity can demonstrate
				that making such modifications in policies, practices, or procedures, including
				academic requirements in postsecondary education, would fundamentally alter the
				nature of the goods, services, facilities, privileges, advantages, or
				accommodations involved.
						(g)Claims of no disabilityNothing in this Act shall provide the basis
				for a claim by an individual without a disability that the individual was
				subject to discrimination because of the individual's lack of
				disability.
						(h)Reasonable accommodations and
				modificationsA covered
				entity under title I, a public entity under title II, and any person who owns,
				leases (or leases to), or operates a place of public accommodation under title
				III, need not provide a reasonable accommodation or a reasonable modification
				to policies, practices, or procedures to an individual who meets the definition
				of disability in section 3(1) solely under subparagraph (C) of such
				section.
						;
				(2)by redesignating section 506 through 514 as
			 sections 507 through 515, respectively, and adding after section 505 the
			 following:
					
						506.Rule of construction regarding regulatory
				authorityThe authority to
				issue regulations granted to the Equal Employment Opportunity Commission, the
				Attorney General, and the Secretary of Transportation under this Act includes
				the authority to issue regulations implementing the definitions of disability
				in section 3 (including rules of construction) and the definitions in section
				4, consistent with the ADA Amendments Act of
				2008.
						;
				and
				(3)in section 511 (as redesignated by
			 paragraph (2)) (42 U.S.C. 12211), in subsection (c), by striking
			 511(b)(3) and inserting 512(b)(3).
				(b)The table of contents contained in section
			 1(b) of the Americans with Disabilities Act of 1990 is amended by redesignating
			 the items relating to sections 506 through 514 as the items relating to
			 sections 507 through 515, respectively, and by inserting after the item
			 relating to section 505 the following new item:
				
					
						Sec. 506. Rule of construction
				regarding regulatory
				authority.
					
					.
			7.Conforming amendmentsSection 7 of the Rehabilitation Act of 1973
			 (29 U.S.C. 705) is amended—
			(1)in paragraph (9)(B), by striking a
			 physical and all that follows through major life
			 activities, and inserting the meaning given it in section 3 of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);
			 and
			(2)in paragraph (20)(B), by striking
			 any person who and all that follows through the period at the
			 end, and inserting any person who has a disability as defined in section
			 3 of the Americans with Disabilities Act of 1990 (42 U.S.C.
			 12102)..
			8.Effective
			 dateThis Act and the
			 amendments made by this Act shall become effective on January 1, 2009.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
